FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                               February 2, 2012
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                  Clerk of Court
                                 TENTH CIRCUIT



 ANTHONY BRODZKI,

               Plaintiff - Appellant,                   No. 11-6323
          v.                                         (W.D. Oklahoma)
 CLEAR CHANNEL                                 (D.C. No. 5:11-CV-01395-C)
 COMMUNICATIONS,

               Defendant - Appellee.


                            ORDER AND JUDGMENT *


Before LUCERO, ANDERSON, and GORSUCH, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Appearing pro se and in forma pauperis, Plaintiff Anthony Brodzki seeks

to appeal the district court’s order of dismissal for lack of subject matter

jurisdiction. We affirm the dismissal. 1

      We agree with the district court that Mr. Brodzki’s complaint “vaguely

references” some claimed wrong that the defendant has done to him. It appears to

generally involve broadcasting programs which Mr. Brodzki claims have

defamed/libeled/slandered him in some unspecified way. Thus, the district court

correctly concluded that, even taking the allegations in the complaint as true,

Mr. Brodzki has failed to state a claim of a constitutional violation. Accordingly,

      1
       Like the district court, we quote from another case involving Mr. Brodzki,
who is a frequent filer in the courts:

             As an initial matter and for purposes of context, the Court notes
      that Brodzki is no stranger to the federal judicial system. The Federal
      Judiciary Public Access to Court Electronic Records (“PACER”)
      Service reflects that Brodzki has filed more than 100 cases, including
      appeals, since 2009. See http://pacer.psc.uscourts.gov (last visited
      September 27, 2011). The Court also notes that the Northern District
      of Illinois has issued a vexatious litigant order against Brodzki. See
      In re Anthony J. Brodzki, No. 10-CV-04591 (N.D. Ill. July 23, 2010).
      Additionally, Brodzki has been monetarily sanctioned in the Northern
      District of Texas based upon his history of submitting frivolous
      lawsuits. See Brodzki v. N. Richland Hills Police Dept., No. 10-CV-
      0539-P-BH (N.D. Tex. March 31, 2010). Many of Brodzki’s other
      lawsuits were also found to be frivolous and, as one court stated,
      “wholly within the realm of fantasy.” Brodzki v. Reg’l Justice Ctr.,
      10-CV-01091-LDG-LRL (D. Nev. July 22, 2010). Like this action,
      Brodzki’s prior claims frequently involved allegations of electronic
      harassment.

Brodzki v. City of North Richland Hills, 2011 WL 5245247, at *1 (E.D.N.Y.
Oct. 31, 2011).

                                           -2-
he has failed to plead facts demonstrating proper jurisdiction under 28 U.S.C.

§ 1331.

      Furthermore, while he provides an address for the defendant, he fails to

establish the citizenship of the defendant, and therefore does not establish that

jurisdiction is proper under 28 U.S.C. § 1331, providing for federal jurisdiction

over diversity cases.

      We accordingly affirm the district court’s dismissal without prejudice of

Mr. Brodzki’s complaint, for lack of subject matter jurisdiction. This appeal is

frivolous. This is at least Mr. Brodzki’s third frivolous appeal filed in our court.

We caution Mr. Brodzki that any further such appeals will result in sanctions.

                                                ENTERED FOR THE COURT


                                                Stephen H. Anderson
                                                Circuit Judge




                                          -3-